Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 30 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically claim 30 requires the use of a fatty alcohol comprising “one O-H group”.  While the current specification does provide examples of materials that would read upon the claim limitation provided, the current specification does not explicitly choose to limit the selection of material according to the presence of one O-H group explicitly. It is not equivalent to list materials that happen to have one O-H group and to choose materials explicitly on the basis of the presence of one O-H group. Without clear evidence that the knowledge and desire to choose based on the presence of one O-H group was present at the time of filing, the limitation is not supported by the original disclosure. Removal of the claim limitation is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16-20, 22-25, 27 and 29 are rejected under 35 U.S.C. 103(a) as being obvious over Pacetti et al. (US9474834).
Regarding claims 16-17, 20, and 22-25, Pacetti teaches coating a medical device such as a balloon catheter (col. 9, line 35 through col. 10, line 46) wherein the coating may comprise a primer layer and a drug reservoir layer (col. 16, line 48 through col. 17, line 14) wherein the drug may be one of several meeting the structural limitations of the current claims (col. 3, lines 15-20 and col. 20, lines 37-45) or tacrolimus (col. 3, line 65 through col. 4, lin3 6) and wherein the layers may further comprise multiple fatty acid excipients reading on the current claims (col. 17, lines 15-48).  Pacetti fails to explicitly state that the primer may contains a water soluble material such as human serum albumin.  However, Pacetti teaches that at least one layer of his invention includes human serum albumin (col. 16, line 48 through col. 17 line 14)(col. 4, lines 53-55) and Pacetti is generally non-limiting with regards to the number of layers that may comprise albumin even stating that drug delivery layers may comprise albumin as well wherein Pacetti further indicates that albumin may be included in layers that are in direct contact with the medical device surface given that the primer is listed as optional.  Therefore, given a limited number of possibilities (i.e., including or not including albumin in primer layers) it would have been “obvious to try” for one of ordinary skill in the art before the effective filing date of the claimed invention to include or exclude albumin from the primer layers applied given a limited number of possibilities and wherein the solutions would be predictable and be expected to be reasonably successful.  Further given that the albumin improves the thromboresistance of the device (abstract) it would also have been considered obvious to include albumin in the primer layers to gain additional thromboresistance from the additional provisions of albumin.
Regarding claim 18, the claim limitations describe a property of serum human albumin, which as described above is used in the prior art.
 Regarding claim 19, the claim limitations describe a property of serum human albumin, which as described above is used in the prior art.
Regarding claim 27, Pacetti further teaches the use of mannitol (col. 17, lines 15-48) which would read upon “a saturated or unsaturated fatty alcohol”.
Regarding claim 29, Pacetti teaches coating a medical device such as a balloon catheter (col. 9, line 35 through col. 10, line 46) wherein the coating may comprise a primer layer and a drug reservoir layer (col. 16, line 48 through col. 17, line 14) wherein the drug may be one of several meeting the structural limitations of the current claims (col. 3, lines 15-20 and col. 20, lines 37-45) or tacrolimus (col. 3, line 65 through col. 4, lin3 6) and wherein the layers may further comprise multiple fatty acid excipients reading on the current claims (col. 17, lines 15-48).  Pacetti fails to explicitly state that the primer may contains a water-soluble material such as human serum albumin.  However, Pacetti teaches that at least one layer of his invention includes human serum albumin (col. 16, line 48 through col. 17 line 14)(col. 4, lines 53-55) and Pacetti is generally non-limiting with regards to the number of layers that may comprise albumin even stating that drug delivery layers may comprise albumin as well wherein Pacetti further indicates that albumin may be included in layers that are in direct contact with the medical device surface given that the primer is listed as optional.  Therefore, given a limited number of possibilities (i.e., including or not including albumin in primer layers) it would have been “obvious to try” for one of ordinary skill in the art before the effective filing date of the claimed invention to include or exclude albumin from the primer layers applied given a limited number of possibilities and wherein the solutions would be predictable and be expected to be reasonably successful.  Further given that the albumin improves the thromboresistance of the device (abstract) it would also have been considered obvious to include albumin in the primer layers to gain additional thromboresistance from the additional provisions of albumin. Pacetti further teaches wherein the solvent system may comprise water (col. 3 lines 22-24) and be applied by dip coating (col. 15, lines 55-67) and wherein the coating  is dried (claim 1).  It is further noted that this embodiment would read upon including albumin in the initial primer coating as relied upon in the rejection of claim 16 above. 

Claims 26, 28 and 30 are rejected under 35 U.S.C. 103(a) as being obvious over Pacetti et al. (US9474834) as applied to claims 16-20, 22-25, 27 and 29 above and further in view of Nagato et al. (USPGPub 2004/0023973).
	Regarding claims 26 and 28, the teachings of Pacetti are as shown above. Pacetti fails to teach wherein the drug composition further comprises an excipient reading on the claims.  However, Nagato shows that for drug delivery purposes, compositions comprising a drug and a filler such as mannitol further comprise behenyl alcohol presumably as an emulsifier given that the paragraph lists possible additives as emulsifiers and behenyl alcohol is a known emulsifier [0105].  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include the behenyl alcohol of Nagato in the drug delivery composition of Pacetti further comprising mannitol as a use of a known emulsifier provision technique to improve similar drug/filler compositions in the same way. See KSR, 550 U.S. at 418, 82 USPQ2d at 1396.
	Regarding claim 30, Pacetti teaches coating a medical device such as a balloon catheter (col. 9, line 35 through col. 10, line 46) wherein the coating may comprise a primer layer and a drug reservoir layer (col. 16, line 48 through col. 17, line 14) wherein the drug may be one of several meeting the structural limitations of the current claims (col. 3, lines 15-20 and col. 20, lines 37-45) or tacrolimus (col. 3, line 65 through col. 4, lin3 6) and wherein the layers may further comprise multiple fatty acid excipients reading on the current claims (col. 17, lines 15-48).  Pacetti fails to explicitly state that the primer may contains a water soluble material such as human serum albumin.  However, Pacetti teaches that at least one layer of his invention includes human serum albumin (col. 16, line 48 through col. 17 line 14)(col. 4, lines 53-55) and Pacetti is generally non-limiting with regards to the number of layers that may comprise albumin even stating that drug delivery layers may comprise albumin as well wherein Pacetti further indicates that albumin may be included in layers that are in direct contact with the medical device surface given that the primer is listed as optional.  Therefore given a limited number of possibilities (i.e., including or not including albumin in primer layers) it would have been “obvious to try” for one of ordinary skill in the art before the effective filing date of the claimed invention to include or exclude albumin from the primer layers applied given a limited number of possibilities and wherein the solutions would be predictable and be expected to be reasonably successful.  Further given that the albumin improves the thromboresistance of the device (abstract) it would also have been considered obvious to include albumin in the primer layers to gain additional thromboresistance from the additional provisions of albumin. Further, the invention of the prior art is reasonably as capable of forming cracks as that of the current claims.  It is not apparent how the device or any device could be formed such that it could not possibly form cracks. The teachings of Pacetti are as shown above. Pacetti fails to teach wherein the drug composition further comprises an excipient reading on the claims.  However, Nagato shows that for drug delivery purposes, compositions comprising a drug and a filler such as mannitol further comprise behenyl alcohol presumably as an emulsifier given that the paragraph lists possible additives as emulsifiers and behenyl alcohol is a known emulsifier [0105].  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include the behenyl alcohol of Nagato in the drug delivery composition of Pacetti further comprising mannitol as a use of a known emulsifier provision technique to improve similar drug/filler compositions in the same way. See KSR, 550 U.S. at 418, 82 USPQ2d at 1396.
Response to Arguments
	The applicant argues that Pacetti “requires albumin to be cross-linked”. However, this is inaccurate.  Pacetti does not require that the albumin be crosslinked. Pacetti explicitly states that “in some embodiments…the albumin is crosslinked”.  These embodiments are clearly not meant to limit the disclosure of Pacetti to only embodiments wherein albumin is crosslinked, wherein the implication is clearly that in “some” embodiments albumin is crosslinked while in others it would not be. The collective teachings of Pacetti would generally guide one to the concept that albumin increases thromboresistance, which is known in the prior art.  However, the reference does not teach that crosslinking alone gives this quality to albumin or to devices in which it is included. Arguments related to the concept of a crosslinked albumin coating are moot in view of the examiner’s position above although it is noted that even in the case of a crosslinked albumin coating, the applicant does not even argue that coating would be water insoluble.  The applicant merely states that the crosslinking would reduce water solubility.
	Further the applicant argues that the claim language stating “at least one polymer-free excipient” implies ”therefore,  a polymer-free coating” is inaccurate.  The applicant is free to claim whatever is supported in their specification and if a polymer free coating is supported in the specification and the applicants desires that claimed scope, it is advised that the applicant literally make that specific claim.  The language “polymer-free excipient” merely requires that whatever is referred to as the excipient in the prior art cannot comprise a polymer. The language does not exclude the mixing of polymers with the excipient at any time.
	Further the applicant argues that mannitol is not a fatty alcohol and is instead more specifically a polyhydroxy alcohol wherein the applicant further argues that as relates to their disclosure, one having ordinary skill in the art would consider fatty alcohols to be those having one hydroxyl alcohol by definition.  However, this definition is not present in the current specification nor is it consistent with materials known in the prior art to be fatty alcohols.  For example, the examiner has provided herein a material data sheet for avocadyne wherein the material is listed as a fatty alcohol and is shown to have 3 hydroxy groups, which would also define it as a polyhydroxy alcohol reasonably implying to those of ordinary skill in the art that polyhydroxy alcohols can be fatty alcohols and that the requirement of a single alcohol group on the backbone of the polymer chain is not considered a limitation of what defines fatty alcohols, although it is noted that it may be a common feature.  Further it should be noted that upon research the examiner found a wide range of definitions for what a fatty alcohol is considered to be but most definitions require the presence of at least a straight carbon chain and at least one alcohol group. However, no requirements above these were consistent other than these with the exception that several sources stated that the materials were derived from natural sources.  However, mannitol meets all of these limitations as do most sugar alcohols.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342. The examiner can normally be reached Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J BOWMAN/Examiner, Art Unit 1717

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717